Citation Nr: 1745789	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for lumbosacral pain with retrolisthesis, to include degenerative disc disease and degenerative joint disease (back disability).  

2.  Entitlement to service connection for a back disorder, to include lumbosacral pain with retrolisthesis, degenerative disc disease and degenerative joint disease (back disability). 

3.  Entitlement to service connection for a neck disorder, to include spinal stenosis, degenerative disc disease, and degenerative joint disease (neck disability). 


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Accredited Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1967 to September 1970 and from February 2004 to January 2005 and subsequent Reserve service, which included periods of verified inactive duty for training.  The Veteran's active duty service included deployments to Vietnam and Kuwait. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, which denied the Veteran's claim to reopen his claim for service connection for a back disability, and a June 2010 rating decision, which denied the Veteran's claim for entitlement to service connection for neck pain and continued the denial of service connection for a back disability.  These rating decisions are both of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In September 2011, the Veteran testified in front of a Decision Review Officer.  A copy of that transcript has been associated with the record. 

Additionally, the Board notes the Veteran is claiming entitlement to service connection for lumbosacral pain with retrolisthesis and neck pain.  The Board has expanded both issues to include any back or neck disabilities in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for lumbosacral pain, retrolisthesis.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence submitted since the September 2006 rating decision is new and material, as it related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  Resolving reasonable doubt in favor of the Veteran, his back disability had its onset in service, including inactive duty for training (INACDUTRA).  

4.  Resolving reasonable doubt in favor of the Veteran, his neck disability had its onset in service, including inactive duty for training (INACDUTRA). 


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied a claim for service connection for lumbosacral pain with retrolisthesis is final.  38 U.S.C.A. §§ 7104, 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing service connection for degenerative disc disease and degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for establishing service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claims for service connection for back and neck disabilities, and accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  New and Material Evidence 

The Veteran and his representative contend that the Veteran's back and neck disabilities had their onset in service, to include periods of INACDUTRA.  The Veteran's claim for a back disability was denied by the RO in September 2006, was not appealed, and subsequently became final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the September 2006 rating decision that denied service connection for lumbosacral pain with retrolisthesis, the competent evidence of record showed that the Veteran claimed that he had injured his back during active duty service in 1969 and on inactive duty for training in 1974 and 1978.  However, although the January 2006 VA examination provided a positive nexus, the RO noted that service treatment records for the Veteran's active duty service were silent for treatment of any back injury.  See, January 2006 VA examination;  September 2006 rating decision. 

The Board finds that new and material evidence has been submitted since the September 2006 rating decision.  Specifically, the newly submitted evidence includes an opinion from the Veteran's private physician which reflects that he is of the opinion that the Veteran's current back disability is a result from an injury that occurred in the military.  See, July 2010 private treatment record from Dr. M.R.  Additionally, the Veteran also submitted a buddy statement from a Veteran who was present when the Veteran injured himself in 1974 during a training weekend which corroborates the Veteran's statements.  See, December 2008 statement from J.R. 

The Board finds that the private medical opinion from Dr. M.R. and the buddy statement from J.R. are new in that they were not of record at the time of the previous denial.  They are material in that they speak directly to the Veteran's claim of service connection for a back disability.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a back disorder is reopened. 

III.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See, Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Back Disability 

As stated previously, the Veteran and his representative contend that he is entitled to service connection for a back disability which had its onset in service, to include periods of INACDUTRA.  Specifically, he states that he suffered from back injuries in 1969, 1974, and 1978 which have resulted in chronic back pain.  

Initially, the Board notes that the Veteran's private and post-service treatment records reflect a current diagnosis of degenerative dis disease and degenerative joint disease of the thoracombular spine.  See, December 2012 VA examination;  July 2010 private treatment record.  Accordingly, the first element for establishing service connection has been met.  

With respect to the second element, the Board notes that the Veteran's service-treatment records do not document an injury in 1969, when the Veteran has stated that he was injured in Vietnam.  The Veteran stated that he simply treated with pain pills.  See, January 2006 VA exam.  However, a September 2005 VA examination references a back injury while in the military.  See, September 2005 VA examination.  There is also no documentation of the 1974 injury that the Veteran claims occurred while he was on weekend duty; however, the Veteran submitted a buddy statement that corroborates his consistent statements regarding this injury.  See, December 2008 statement from J.R.;  September 2011 DRO hearing transcript.  A veteran is competent to report that which he perceives through his symptoms, which would include back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board notes that there is documentation of a strained back injury in September 1978 while the Veteran was on weekend training.  See, post-service treatment record dated September 1978.  Accordingly, the Board finds that the Veteran's consistent lay statements and sworn testimony are supported by the record, to include documentation of at least one of the Veteran's injuries to his back and a buddy statement to corroborate the other. 

The record also contains competent medical evidence of a nexus between the Veteran's service and his current back disability.  After taking a detailed history from the Veteran, and reviewing the Veteran's record, a January 2006 VA examiner opined that "the [Veteran] obviously began having this problem while he was on an active duty assignment."  See, January 2006 VA examination.  In addition and as stated previously, the Veteran also submitted a statement from his private physician who had been treating him for several years which stated that the Veteran's chronic back pain was the result of an injury in 1974 during a military exercise.  See, private treatment record dated July 2010.  The Board affords high probative value to these medical opinions as both doctors provided rationales for their opinions, which were clearly based on an entire review of the record, to include statements from the Veteran regarding the onset.  For these reasons, the Board finds that the opinions of the 2006 VA examiner and Dr. M.R. provide probative evidence of a nexus between the Veteran's in-service occurrence of a back injury and his current back disability. 

In coming to this conclusion, the Board has not overlooked the December 2012 VA examination in which the VA examiner opines that the Veteran's current back disability is not related to any injury that he sustained in service or on INACDUTRA.  However, this opinion does not take into consideration the Veteran's lay statements regarding his multiple back injuries while on active duty and INACDUTRA, in addition to the buddy statement submitted by J.R or the private physician statement which provides a positive nexus  The opinion notes a 1978 civilian injury, but that injury was actually incurred during a period of INACDUTRA.  Additionally, the opinion appears to ignore that the Veteran consistently reported chronic back pain following these injuries.  See, February 1992 quad exam; post-service treatment records dated July 2001, October 2003; November 2004 post-deployment questionnaire.  

The Board finds that the competent evidence of record is at least in equipoise.  Accordingly, under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for degenerative disc disease and degenerative joint disease of the thoracolumbar spine is warranted because the disability is related to the Veteran's service, to include periods of INACDUTRA.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
b.  Neck Disability 

As stated above, the Veteran and his representative contend that he is entitled to service connection for a neck disability which had its onset in service, to include periods of INACDUTRA.  Specifically, he states that he suffered from an injury in May 2008 while on weekend training that has caused his current neck disability and that he has experienced chronic neck pain since. 

As an initial matter, the Board notes that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine with congenital spinal stenosis.  See, December 2012 VA examination.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's post-service treatment records reflect a documented injury in Line of Duty in May 2008 during a period of INACDUTRA where he "twisted the wrong way during MNT paintball training and sustained injury to his neck."  See, post-service treatment record dated May 2008.  The Veteran has also consistently and credibly reported that his neck related symptoms began in May 2008 after this specific event and have continued since.  As the Board has previously noted, a veteran is competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, as the Veteran's reports are supported by the record, the Board finds that the Veteran is reliable historian regarding the onset of his neck symptoms. 

The record also contains competent medical evidence of a nexus between the Veteran's documented in-service injury to his neck and his current neck disability.  The Veteran submitted a statement from his primary care manager who stated that the Veteran has experienced the recurrence of cervical neck pain since his May 2008 injury and that these symptoms occurred while in the military.  See, December 2010 private treatment record.  As this opinion was supported by a thorough rationale, the Board affords this opinion high probative value as evidence of a nexus between the Veteran's in-service neck injury and his current neck disability. 

In coming to this conclusion, the Board has not overlooked the opinion provided by the December 2012 VA examiner, which stated the Veteran's current neck disability was not a result of his May 2008 injury.  However, this statement was based on a conclusory rationale which stated that, after a review of a recent magnetic resonance imaging scan (MRI), that it is "medically impossible that these significant x-ray changed resulted from an injury in 2008."  See, December 2012 VA examination.  The Board notes that the Veteran's private physician reviewed the same MRI and reached a different conclusion.  Additionally, the December 2012 VA examiner concludes that degenerative disc changes were already present during his May 2008 injury, but the Veteran's record is silent for any complaints of neck pain prior to that time.  Accordingly, the Board has assigned this medical opinion low probative value. 

The Board finds that the competent evidence of record is at least in equipoise.  Accordingly, under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for degenerative disc of the cervical spine is granted because the disability is related to the Veteran's service, to include periods of INACDUTRA.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for lumbosacral pain with retrolisthesis

Service connection for degenerative disc disease and degenerative joint disease of the thoracolumbar spine is granted. 

Service connection for degenerative disc disease of the cervical spine is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


